EXECUTION VERSION MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, Purchaser MORGAN STANLEY CREDIT CORPORATION, Servicer and Seller LASALLE BANK NATIONAL ASSOCIATION, Trustee WELLS FARGO BANK, NATIONAL ASSOCIATION, Master Servicer and Securities Administrator and WELLS FARGO BANK, NATIONAL ASSOCIATION, Custodian CUSTODIAL AGREEMENT As of October 1, 2007 Morgan Stanley Mortgage Loan Trust 2007-14AR EXECUTION VERSION TABLE OF CONTENTS Page Section 1. Definitions. 2 Section 2. Delivery of Custodial Files. 7 Section 3. [Reserved]. 10 Section 4. Obligations of the Custodian. 10 Section 5. Certification. 11 Section 6. Future Defects. 11 Section 7. Release for Servicing. 11 Section 8. Limitation on Release. 12 Section 9. Release for Payment. 12 Section 10. Fees of Custodian. 12 Section 11. Removal of Custodian. 12 Section 12. Transfer of Custodial Files Upon Termination. 13 Section 13. Examination of Custodial Files. 13 Section 14. Insurance of Custodian. 13 Section 15. Counterparts. 14 Section 16. Periodic Statements. 14 Section 17. Governing Law. 14 Section 18.Copies of Mortgage Documents 14 Section 19. Adverse Interest of Custodian. 14 Section 20. Termination by Custodian. 14 Section 21. Entire Agreement; Severability. 15 Section 22. Term of Agreement. 15 i Section 23. Notices. 15 Section 24. Successors and Assigns. 15 Section 25. Indemnification of the Purchaser. 15 Section 26. Indemnification of Custodian. 16 Section 27. Reliance of Custodian. 16 Section 28. Transmission of Custodial Files. 17 Section 29. Authorized Representatives. 18 Section 30. Reproduction of Documents. 18 Section 31. Waiver of Trial by Jury. 18 Section 32. Submission To Jurisdiction; Waivers. 18 Section 33. Compliance with Regulation AB. 18 ii EXHIBITS EXHIBIT 1 REVIEW PROCEDURES EXHIBIT 2-A FORM OF INITIAL CUSTODIAN CERTIFICATION EXHIBIT 2-B FORM OF FINAL CUSTODIAN CERTIFICATION EXHIBIT 3 FORM OF REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT EXHIBIT 4 FORM OF OPINION OF COUNSEL TO THE CUSTODIAN EXHIBIT 5 AUTHORIZED REPRESENTATIVES OF THE CUSTODIAN EXHIBIT 6 AUTHORIZED REPRESENTATIVES OF THE SERVICER EXHIBIT 7 FORM OF LOST NOTE AFFIDAVIT EXHIBIT 8 MORTGAGE LOAN SCHEDULE EXHIBIT 9 SERVICING CRITERIA iii EXECUTION VERSION THIS CUSTODIAL AGREEMENT, dated as of October 1, 2007 (“Agreement”), by and among Morgan Stanley Mortgage Capital Holdings LLC, having an address at 1221 Avenue of the Americas, 27th Floor, New York, New York 10020, successor by merger to Morgan Stanley Mortgage Capital Inc. (the “Purchaser”), Morgan Stanley Credit Corporation (formerly known as Morgan Stanley Dean Witter Credit Corporation), having an address at 2500 Lake Cook Road, Riverwoods, Illinois 60015 (“MSCC”, a “Servicer” and a “Seller”), LaSalle Bank National Association having an address at 135 South LaSalle Street, Suite 1511, Chicago, Illinois 60603 (the “Trustee”), Wells Fargo Bank, National Association, having an address at 9062 Old Annapolis Road, Columbia, Maryland 21045 (the “Master Servicer” and the “Securities Administrator”) and Wells Fargo Bank, National Association, a national banking association chartered under the laws of the United States of America, having an address at 24 Executive Park, Suite 100, Irvine, CA 92614 (the “Custodian”); W I T N E S S E T H: WHEREAS, the Purchaser has purchased from the Seller and the Seller has sold to the
